                                                                            EXHIBIT
Case 4:18-cv-00247-ALM Document 173-3 Filed 06/04/20 Page 1 of 2 PageID #: 3986




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

     JASON LEE VAN DYKE                             §
                                                    §"
     v.                                             §           CASE NO. 4: 18-CV-00247
                                                    §
     THOMAS RETZLAFF, et, al.                       §


          AFFIDAVIT OF DENTON COUNTY ASSISTANT DISTRICT AITORNEY
                               KRISTIN KIDD

             Before me, THE UNDERSIGNED AUTHORJTY, A Notary Public in and for the
     State of Texas, personally appeared KRISTIN KIDD, who being by me duly sworn
     deposes as follows:


     1.   My name is Kristin Kidd. 1 am over the age of twenty-on (21) years, am competent
          to make this affidavit and have never been convicted of a felony or crime of moral
          turpitude. I have personal knowledge of the facts contained in this affidavit, unless
          otherwise stated, and they are true and correct.


     2. I am employed by the Denton County District Attorney' s Office as the Misdemeanor
          Division Chief. I am a licensed attorney in the State of Texas. As Chief of the
          Misdemeanor Division, I am familiar with and have access to records on criminal
          cases received by our office from Denton County law enforcement agencies, as well
          as criminal cases filed by our office with the County Criminal Courts in Denton
          County. I am familiar with and have access regarding the misdemeanor False Report
          case of Jason Lee Van Dyke, cause no. CR-2018-07544-E.


     3. The Denton County District Attorney's Office received the misdemeanor False Report
          case on October 31, 2018 from the Oak Point Police Department, regarding defendant
          Jason Lee Van Dyke, offense date September 13, 2018. An Intake Division attorney
          reviewed the case report and attachments, and made the decision to file the case. The
          Complaint and Information for the case were filed with the Denton County Clerk's
Case 4:18-cv-00247-ALM Document 173-3 Filed 06/04/20 Page 2 of 2 PageID #: 3987




       Office on December 14, 2018, and the case was given a cause number ofCR-2018-
       07544-E and assigned to County Criminal Court #5, Judge Coby Waddill presiding.


    4. On February 26, 2019, Jason Lee Van Dyke, represented by defense attorney Dominic
       Marsala, pied No Contest to False Report, as alleged in the Complaint and
       Information. He was sentenced at the time of plea to a $600 fine and 24 months of
       deferred adjudication probation. Jason Lee Van Dyke is currently serving this
       deferred adjudication probation sentence.




    SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority on this 3rd
    day of June, 2020.
